DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously considered overcoming certain rejections and giving rise to new and amended grounds of rejection.
The remarks filed 7/19/2022 have been and are not persuasive for the reasons more fully below set forth.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 9-23, 25-28, 30-34 and 41-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The negative limitation for branched carboxylic acids, dibasic aliphatic carboxylic acids, and dibasic aromatic carboxylic acids is not supported by the original filing which refers only to “carboxylates” which are not indicated to be the same as carboxylic acids in the original disclosures.  (see spec. [0125])  MPEP 2173.05(i) regarding support for negative limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22-23, 27-28, 31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 31 and 34 recite silicate and silicate stabilizer which were expressly excluded from the independent claim as such these components lack antecedent basis.
Claims 27-28 recite an additional carboxylic acid or salt.  It is unclear whether applicant intends any carboxylic acid or salt or an additional n-alkyl carboxylic acid and salt.  Clarification is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Terminal Disclaimer
The terminal disclaimer filed on 3/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16317146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimers filed on 1/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,145,613 and US 9,567,507 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

INTRODUCTION
The following Introduction is expressly incorporated into each and every rejection (brought under Section 103 ) below as though fully set forth therein.
The below prior art (prior art, patents, co-pending applications, etc. as below cited) teaches the claimed carboxylic acids which may be used in mixtures thereof thereby rendering obvious to use multiple carboxylic acids.  The prior art as more fully below set forth expressly recites the claimed carboxylic acids and salts thereof (i.e. benzoic, heptanoic, octanoic, nonanoic, decanoic, tert-butyl benzoic acid, etc.)  As such it is obvious to one of ordinary skill in the art at the time of filing the invention to try to use combinations of expressly recited species of expressly recited species of carboxylic acids.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
The below prior art teaches, as more fully below set forth, mono carboxylic acids having the claimed carbon numbers/ranges as well as isomers thereof and salts thereof used for the same purpose as the instant application (i.e. coolant/heat transfer fluid). The claimed n-alkyl carboxylic acids and “isomers thereof” are taught by the cited prior art thereby rendering obvious the claimed n-alkyl carboxylic acid to one of ordinary skill in the art at the time of filing the invention.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.) (emphasis added by examiner).
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967).  Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979)
The below prior art as more fully below set forth teaches overlapping ranges and ratios.  While the ratios may not be expressly recited, they may be extrapolated from the disclosed ranges by one of ordinary skill in the art at the time of filing the invention (i.e. 0.5 wt. %: 0.5 wt. % is a 1:1 ratio).  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The examiner maintains that the cited prior art teaches overlapping ranges.  Notwithstanding same, the examiner notes that one of ordinary skill in the art at the time of filing the invention can readily ascertain effective amounts and ranges (esp. where concentrates, dilutions are taught and where the composition is used for the same/similar purpose as the instant application)  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Pursuant to MPEP 2111.04 the term “optionally substituted” as it appears before “benzoic acid”  giving the claims the broadest reasonable interpretation in view of the specification is sufficiently definite.  This term is interpreted to mean the benzoic acid may or may not be substituted.  As such any benzoic acid will meet this limitation regardless of substitution.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 9-23, 25, 27-28, 30-34 and 41-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,145,613) 
Regarding Claims 1, 4, 6-7, 9-23, 25, 27-28, 30-34 and 41-53:
Yang (US 9,145,613) discloses and claims a method of preventing corrosion comprising contacting a heat transfer system with a heat transfer fluid (instant claims 35-42) comprising a freeze point depressant (instant claims 35 and 41), in amounts of 89 wt.% or greater (C2 L25-37 meeting the claimed range of the instant claims) having a pH of 7-9.5 (Abstract) within the claimed range) water/combination thereof and
A carboxylate (i.e. instant claimed n-alkyl mono carboxylic acids and benzoic and their salts)  The carboxylate includes 2-ethylhexanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic, neodecanoic acid, decanoic acid, sebacic acid, benzoic acid, tert butyl benzoic acid, etc. (Reference claim 11) (meeting instantly claimed n-alkyl monocarboxylic acids including octanoic, heptanoic, nonanoic, and decanoic as expressly recited and additional claimed acids and benzoic of instant claims including claim 32 for t-butyl benzoic acid)(“a” carboxylate is defined at C9 L60 C10L7 to include plural as such the composition may comprise a blend of various carboxylates, the reference having expressly recited the instantly claimed species of n-alkyl carboxylates including octanoic, heptatonic, nonanoic, decanoic as well as additional such as benzoic and sebacic render obvious to one of ordinary skill in the art at the time of filing the invention to try to use a blend of same)
The carboxylate has 6 to 20 carbon atoms includes of carboxylic acid and salts thereof, and may be linear and includes nonanoic acid, decanoic acid, heptanoic acid and octanoic acid  (C2 L38-45) (meeting the limitations of claims including claims 6-7)  

    PNG
    media_image1.png
    289
    505
    media_image1.png
    Greyscale
The carboxylate is 1 to 10 wt.% (C2 L56-65)
The list of exemplary species to be used together is short and includes the instantly claimed species.  The examiner maintains that one of ordinary skill in the art would readily envisage using them together and that using two of the exemplary species would be obvious to one of ordinary skill in the art at the time of filing the invention.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982)(emphasis added by examiner)  
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).   Since the instantly claimed species are expressly recited and the reference teaches using two or more one of skill in the art can readily envisage using the two claimed species of carboxylate together and/or doing so would be obvious to one of ordinary skill in the art at the time of the invention to try.
An inorganic phosphate (meeting instantly claimed inorganic phosphate as in instant claims 17, 25 and 34 etc.)
An azole (instant claimed azole such as instant claims 1 and 33 etc.)
The composition comprises mercapto benzotriazole or benzotriazole or toly triazole or methyl benzotriazole such as 4-methyl benzotriazole and 5- methyl benzotriazole (C3 L10-22) (meeting claims 1, 32, and 33 )
Magnesium ions (meeting instantly claimed Mg ions such as instant claims 30-31) 
An acrylate based polymer (instant claimed acrylate polymer such as in instant claims 31 and 34 etc.) 
The heat transfer fluid has a pH of 7 to 9.5 and the ratio of acrylate polymer to magnesium ions is from 1 to 25 (overlapping and encompassing instantly claimed ions and pH such as in instant claims 1, 30 and 31) 
(Claim 1 reference)
The composition further comprises molybdate, nitrite, alkali nitrite, salts thereof etc. (Claim 5 reference) (meeting/encompassing instant claimed molybdate, nitrite alkali salts thereof of instant claims such as claims 15-16, 17, 33-34, 40, etc.) Yang teaches alkali salts and sodium as a recognized alkali metal and molybdate alkali salts rending it obvious to one of ordinary skill in the art at the time of filing the invention to use a sodium molybdate in the composition and method of Yang.
The composition comprises less than 60 ppm or 2- 60ppm magnesium ions (Claim 6 and 8 reference) and calcium ions greater than 0.5 ppm (Claim 7 reference) such as from derived from a magnesium compound such as magnesium molybdate, magnesium hydroxide, etc. (reference claims 18-19)(instant claims 18-19 and 43-44, 47-48, 51-52) (overlapping and encompassing instantly claimed alkaline earth metal salt that will produce  ions of claim 30)  
The composition further comprising lithium ions from lithium compound such a lithium hydroxide (Claim 28 reference) meeting instant claim 20)(meeting claims 45, 49, and 53)
The composition comprises an acrylate based polymer (C4 L17-27) (meeting claims 46 and 50)
The composition further comprising an inorganic phosphate (claim 12 reference)(meeting inorganic phosphate of instant claims such as claim 17)  	
The composition comprising additional additives such as antifoam, dispersant, colorant, etc. (reference claim 32) (instant claims 21 and 36) 
The composition may be diluted with deionized water (Table I)
The heat transfer fluid includes a surfactant such as poly alkylene glycols, glycol esters, EO PO copolymers and poly oxyalkylene derivatives of sorbitan fatty acid ester (reference claim 34) 
The freeze point depressant is ethylene glycol, propylene glycol, 1,3 propanediol, glycerin and combination (reference claim 44) (instant claims 1 and  33) 
The azole is added in a range of 0.005 to 2 wt.% and the carboxylate is added in a range of 0.5 to 8 wt.% (see claims 36 and 38 of the reference)(overlapping the claimed ratios including but not limited to:  1: 0.3 to 1: 2.25)
The heat transfer fluid comprises 1 wt.% to 90 wt.%  of the depressant and 0.5 to 8 wt.% carboxylate and 0.05- 0.4 wt.% inorganic phosphate, 0.005 to 2 wt.% azole (reference claims 35- 38)
The heat transfer system comprises component made by controlled atmosphere brazing (Claim 2 reference) where the heat transfer system comprises aluminum (claim 3 reference) (meeting method steps of instant claims 41-42 et seq.) The heat transfer system can comprise components made by controlled atmosphere brazing such as aluminum (C8 L58-62) (meeting claim 42)
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)




Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,145,613) as applied to claims 1, 4, 6-7, 9-23, 25, 27-28, 30-34 and 41-53 above further in view of Menke et al (US 4,134,959) or alternatively further in view of Romberger Meier (CA 1174451)
Regarding Claim 26:
Yang (US 9,145,613) discloses the limitations above set forth.  Yang teaches additional corrosion inhibitors may be in concentration of up to 5.5 wt.% (C4 L41-50) Yang does not expressly disclose the claimed species of phosphates of instant claim 26.  
Menke et al (US 4,134,959) teaches a composition for inhibiting corrosion which is relatively nontoxic and comprises an azole and a water soluble phosphate an effective combination to provide corrosion protection to both ferrous and non-ferrous metals (Abstract).  The composition comprises the azole, the water soluble phosphate which are in an aqueous solution (C1 L55-62) The composition can be used in cooling towers, water circulating systems radiator coolers, anti frees, heat transfer mediums etc. to reduce corrosion in metals such as copper and aluminum and alloys (C2 L1-18) The composition may comprise additional additives such as dispersing agents of salts of poly acrylates, phosphate esters, pH regulating agents and the like (C4 L5-11)  Menke discloses the composition may comprises glycerol phosphate as an additive (C6 L1-10) 
In the alternative,
Romberger Meier (CA 1174451) teaches a corrosion inhibitor for metals in contact with cooling waters  with a composition of a corrosion inhibitor comprising an organic phosphorus inhibitor, a zinc compound and a phosphorus zinc chelating agent (Abstract) The corrosion inhibitors are suitable for use in alkaline pH (P4 L1-4 i.e. above 7) and include polyol phosphate esters which are scale inhibitors such as glycine phosphate (i.e. 1,2,3 propanetriol phosphate) and phosphated mixed esters of oxyethylanated polyols including polyoxyethylated glycerol, ethylene glycoloxyalkylated surface active compounds such as oxyethylenated nonyl phenol, phosphated glycerin ethylene oxide, etc. (P6 L20-P7 L20) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the phosphate of either Remke or Romberger in the composition and method of Yang to further reduction corrosion in the composition and method of Yang as these are known phosphate corrosion inhibitors for use in cooling and heat transfer fluids to prevent corrosion on copper, aluminum and other alloys. 
Claim 16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,145,613) as applied to claims 1, 4, 6-7, 9-23, 25, 27-28, 30-34 and 41-53  above further in view of Dietl et al (US 2014/0224193) or alternatively further in view of O’Neil (US 5,013,482)  
Regarding Claim 16:
Yang (US 9,145,613) (and as alternatively modified by Gershun) discloses the limitations above set forth.  Yang discloses the composition further comprises molybdate, nitrite, alkali nitrite, salts thereof etc. (Claim 5 reference) (meeting/encompassing instant claimed molybdate, nitrite alkali salts thereof of instant claims such as claims 15-16, 17, 33-34, 40, etc. where sodium or potassium are within the groups of alkali salts) 
While Yang teaches alkali salts and sodium as a recognized alkali metal and molybdate salts; Yang does not expressly disclose the claimed sodium molybdate of instant claim 16.  
Dietl et al (US 2014/0224193) discloses an anti-freeze concentrate with corrosion protection for use in coolants and heat transfer fluids comprising freeze point lowering liquid, sulfur organic compounds, molybdate salts, inorganic phosphate salts, and carboxylic acids (Abstract) [0008-0015] the antifreeze includes methanol, ethanol, butanol, ethylene glycol, diethylene glycol etc. [0018] the sulfur compound includes thiazoles such as 2-mercaptobenzothiazole  [0021-0028] sodium salts of molybdate [0031] the composition may have a pH from 4 to 11 [0031] the composition includes an inorganic phosphate [0032] and aliphatic monocarboxylic acids having 3 to 16 carbon atoms or the alkali metal salt [0033-0034] such as octanoic, 2-theylhexanoic, nonanoic, decanoic, hexanoic, etc. as well as benzoic acid of C1-8 alkyl benzoic acid including tert butyl benzoic acid [0036]  and may further comprises additional acids such as sebacic acid [0037] and  may further comprises alkali nitrites and nitrates [0041] such as sodium nitrate and nitrite, [0047]  and soluble salts of magnesium [0046] tolytriazoles, benzotriazoles, benzimidazole, etc. [0049] and water stabilizers such as polyacrylic acid and polymers thereof [0053] and antifoams, dyes, etc. [0054-0055] 
In the alternative,
O’Neil (US 5,013,482)  discloses a corrosion inhibitor for metal surfaces comprising acid corrosion inhibitors (C1 L1-17) and teaches anti wear additives for aqueous systems such as cooling water systems, heating and refrigerant systems and further corrosion inhibitors include nitrates such as sodium nitrate, molybdates, such as sodium molybdates, benzotriazoles, etc. (C9 L10-50)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the sodium molybdate corrosion inhibitor of Dietl or O’Neil as Yang already expressly contemplates a salt of molybdate and the sodium salt is suitable for use in corrosion inhibitor heat transfer cooling fluids for corrosion inhibition as taught by Deitl and O’Neil; further doing so amounts to nothing more than use of a known compound (sodium molybdate) in a known environment (heat transfer cooling fluid) to achieve an entirely expected result (corrosion inhibition)
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Applicant argues Yang does not teach the combination of the two n-alkyl carboxylates (heptanoic acid or octanoic acid AND nonanoic acid or decanoic acid) and does not provide guidance to choose the instantly claimed carboxylates.  This is not persuasive.
As more fully above set forth the reference specifically names the claimed species:   
    PNG
    media_image1.png
    289
    505
    media_image1.png
    Greyscale
and specifically recites that two or more may be used together.  The list of exemplary species to be used together is short and includes the instantly claimed species.  The examiner maintains that one of ordinary skill in the art would readily envisage using them together and that using two of the exemplary species would be obvious to one of ordinary skill in the art at the time of filing the invention.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982)(emphasis added by examiner)  
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))(emphasis added by examiner).   Since the instantly claimed species are expressly recited and the reference teaches using two or more one of skill in the art can readily envisage using the two claimed species of carboxylate together and/or doing so would be obvious to one of ordinary skill in the art at the time of the invention to try.
See MPEP 2131.02
Applicant argues the ratios are not taught by the reference and looks to the examples to assert that the claimed ratios are not rendered obvious.  The reference is not limited to the examples but is good for all it discloses.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))  
The instant ratios are broad and no actual amount of the additives are claimed.  The ratio of benzoic acid to the two mono carboxylic acids 1: 0.3 to 1: 2.25 is broad.  The azole is added in a range of 0.005 to 2 wt.% and the carboxylate is added in a range of 0.5 to 8 wt.% (see claims 36 and 38 of the reference)
The reference teaches azole is added in a range of 0.005 to 2 wt.% and the carboxylate is added in a range of 0.5 to 8 wt.% (see claims 36 and 38 of the reference)(overlapping the claimed ratios 1: 0.3 to 1: 2.25) overlapping the claimed ratio such as when 1:1 or 2% and 2%.
The ratio of the first carboxylate to the second carboxylate 1 : 0.75 to 1 : 2 as such the first carboxylate may be more or less than the second.  There is insufficient data to support criticality of this “ratio” (and insufficient data to support an argument of unexpected and superior results for this ratio)
The above previously cited prior art establishes overlapping ranges of weight percentages and ratios as more fully above set forth.  The “extrapolation” in the introduction is offered to acknowledge that one of skill in the art can convert a weight percent of two components to a ratio of the two components.  The weight percentages taught by the prior art will overlap the claimed ratios. The prior art expressly recites ratios and/or weight percentages as more fully above set forth.    The examiner notes that overlapping ranges and ratios as above set forth establish a prima facie showing of obviousness.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929)
Applicant argues the combination of Yang and Menke and Yang and Dietl or ONeil are not motivated.  This is not persuasive as more fully above set forth Yang contemplates the additives for which the secondary references are used to teach the species.  Unlike the argument of applicant Menke is not being modified to include the teachings of Yang but rather to further disclose a species of additive already in Yang and/or to add an additive to impart an improvement to Yang.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Applicant argues unexpected and superior results due to an argued synergistic relationship of the corrosion inhibitor formulation having the weight ratio of first n-alkyl monocarboxylic acid /salt thereof and a second n-alkyl monocarboxylic acid / salt thereof of from 1:0.75 to 1:2, etc.  This is not persuasive.
The results are not unexpected. Yang teaches combinations of mono carboxylic acids in heat transfer fluid/cooling fluids in combination with an azole and that composition providing corrosion inhibition (Abstract) as set forth in the above office action and recognizes a synergistic effect between the components of the composition (C1 L55-65)  As such it is not clear that the argued unexpected results are in fact unexpected.   "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)   Using multiple compounds which are known corrosion inhibitors rather than a single compound would logically afford greater corrosion inhibition.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
The evidence offered by applicant (including the various examples recited in the Remarks)  is not commensurate with the scope of the claims.  For example:
There is no actual weight amount of each of the n-alkyl monocarboxylic acids, only a ratio.  As such there is a lack of support commensurate with the scope of the claims.
The benzoic acid may be in any weight.  Also any substitutions are permissible (i.e. are they alkyl or heteroatoms which is relevant to evidence commensurate with scope of the claims)
The examples appear to use only sodium tolytriazole (the independent claim does not require a salt/sodium and includes many possible azole species) and no amount is recited in the claims.  Again relevant to evidence commensurate with the scope of the claims.  
The examples appear to require sodium hydroxide and other compositional components not required by the majority of the claims and not required in combination as well as other compositional components indicated only in certain dependent claims without species and in any amount, etc.  further establishing the argument of unexpected results are not commensurate with the claims. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The ranges being overly broad and no information indicating which carboxylic acid has a longer alkyl chain so no information on which one has the greater amount in the ratio.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) 
Applicant points to examples 1, 3 and 4 in table 8 in furtherance of the argument of unexpected and superior results and references the corrosion rate at 24h.  The data does not support said argument commensurate with the scope of the claims as above set forth.  
Again noting that no amount of any of the additives is claimed they may be present in varying amounts.  A total of 11 % of additives is permissible given the amount of the anti-freeze.  
The data provides information for 1:1:1 mix only thereby not supporting the claimed ratios.
The 24 hour corrosion rates for some of the non-inventive examples perform as well as or similar to that of the instant claimed examples.  See Table 8  Comp Ex 4 ELC-4 having a 24 hour corrosion rate of 39.92 compared to that of the instant examples of 39.54 example ELC mix-5 Ex. 3 and Table 9 Comp Ex 5 ELC 5 having 24 hr. corrosion of 6 and Comp Ex 7 ELC 7 with 24 hour corrosion 5.86 vs. claimed Ex 1 ELC Mix 3 6.59 (not as good as the comp) and Ex 3 ELC mix 5 of 5.64 (close to the comp) the total corroded depth and time average rates for Comp Ex 4 ELC 4 is again similar to the range of the instant embodiments.
Also the examiner notes that Comp Ex. 2 and inventive example 2 offer nearly the same results.  Comparative examples 3-4 offer better results than inventive example 2. Comparative example 4 offers similar results to inventive example 3 and better than inventive example 5.  No explanation is offered.  
The Examples 1, 3 and 4 in table 8 only ratio shows in 1:1 and only shows n-alkyl monocarboxylic acid combinations where there is a 2 carbon difference in the carbon range and where ratio of benzoic is also 1:1:1.  Also the base fluid appears to be ethylene glycol.  The examples in table 9 similarly show comparative examples 1, 2, and 3 having similar or better results that the inventive examples 1-5 and example 5 has similar results to comparative example 8.  Similarly the data in Table 10 does not show a clear improvement of the inventive examples to the comparative examples.   The examples in Table 6 are not commensurate with the scope of the claims (see above, etc.)   The data in Table 8 shows improved corrosion rates comparable to the inventive mixtures in non-inventive mixtures (i.e. 49.72 and 39.92 Ex. 3 and 4 vs. inventive mix 3 of 39.54 and inventive mix 9 45.71).  Inventive mixes have corrosion rates of 30.8 to 55.78 and non-inventive mixes have some similar rates.
Applicant compares Ex. 1 to Comp Ex 9:  The difference being the addition of benzoic acid.  It would not be unexpected that the addition of an additional corrosion such as the benzoic acid component which is a corrosion inhibitor would improve corrosion inhibition (ELC Mix 1 Comp Ex 9 vs. ELC Mix 3 Ex 1)  Applicant points to Table 11 Ex 8 and 9 asserting unexpected and superior results.  Ex. 8 and Ex. 9 as defined in table 6 multiple compositional differences exist between these exemplary embodiments making it impossible to discern which variable may result in different performance parameters (i.e. different amounts of carboxylate, different azole/amounts thereof, different peripheral additives, etc.   – See Table 7 and Table 6)
The data does not support the claimed argument of superior results for the claimed embodiment.

    PNG
    media_image2.png
    606
    1004
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    611
    1015
    media_image3.png
    Greyscale

No information is offered on margin of error.   
No nexus between the argued results and the data is supported.  MPEP 716.01
The argument of unexpected and superior results does not overcome the rejections under section 103.
The rejections as above set forth are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action for a wide variety of references which teach various heat transfer fluid/coolants comprising the claimed n-alkyl mono carboxylic acid accompanies by azole, benzoic and other claimed additive.  For example:
Yoo (US 2007/0131898) discloses antifreeze for cooling system which afford corrosion inhibition properties (Abstract) The composition comprising: 
85-98 wt.% glycol antifreeze agent; 
0.1-6 wt.% alkali metal salt of C4-16 carboxylic acid [0014] 
0.001-0.5 wt.% dimercapto thiadiazole (meting the limitation for azole of claim 1 and mercapto benzo triazole of claim 8)
0.01-5 wt.% hard water stabilizer 
0.1-0.5 wt.% phosphoric acid or salt thereof (meeting claims 17 and 25 for phosphate inorganic) 
 0.01 – 2 wt.% triazole or thiazole – tolytriazole (Table 1)(meeting claim 8) and benzo triazole and mixtures thereof [0032] (meeting the limitations of claims 8) 
0.1-4 wt.% alkaline metal hydroxide such as lithium hydroxide (see claim 7 reference)(meeting the limitations of claims 18 and 20)
1-3 wt.% deonized water [0012-021] meeting the limitations of claims 35 and 39 for deionized water)
The alkali metal salt of C4-16 carboxylic acids (alkali rendering obvious sodium and potassium to one of ordinary skill in the art at the time of filing the invention) includes aliphatic or aromatic acids from the group including heptanoic, octanoic, 2-ethylhexylhexanoic, nonanoic decanoic and benzoic and methyl and butyl benzoic and mixtures thereof [0025] (meeting the limitation for an optionally substituted benzoic acid and for a first n-alkyl monocarboxylic acid and a second np0alkyl monocarboxylic acid different from the first –and alkali salts thereof- of claim 1)
The composition may further comprise anti foaming agents and dyes known in the art [0037] (meting the limitations of claim 21) The composition has a pH of about 7-9 and may be adjusted with the alkali metal hydroxide buffer  [0033] Overlapping the range of claim 24 and rendering obvious lithium hydroxide to try by one of ordinary skill in the art at the time of filing the invention as it is a well-known alkali metal) 
The composition may comprise a mixture of acids selected from:

    PNG
    media_image4.png
    307
    546
    media_image4.png
    Greyscale

(thereby meeting and/or rendering obvious the claims for various combinations of acids – i.e. claim 1, 3, 4, 5, claims 67, 9-11, 22-23, 27-29, etc.)
The composition comprises an additive to stabilize the water and a phosphoric acid salt as well  If more than 0.5 wt.% is used it will react with the minerals present in the hard water such as Ca+ and Mg++ to negatively affect the corrosion inhibition [00238-0030]
The composition may further comprise 0.1-1 pbw of nitrate based on 100 pbw of the glycol anti-freeze agent (See reference claim 8) (meeting the limitation for a freeze point depressant and a nitrite of claim 35 and 38 and a nitrite of claim 36 an alcohol of claim 37)   The anti-freeze agent is a liquid glycol based such as ethylene glycol, propylene glycol, dipropylene glycol etc. [0023] (meeting the limitations of claims such as instant claim 38) 
The composition is suitable for use on metals such as aluminum and coppers against corrosion [0026] to prevent corrosion on aluminum heating surfaces in cooling systems and pitting corrosion of aluminum [0036] and aluminum casting heating surface. [0051] The composition is suitable for circulating in automobile radiators, heater cores, water pumps, rubber hose, reserve tank and the like [0052] in engine cooling systems [0002] (meeting the limitation for a heat transfer fluid and for method of preventing corrosion in a heat transfer system by contacting the system with the fluid where the system has a component comprising aluminum of instant claims such as claims 35-42)
Maes et al (US 5,366,651) teaches an antifreeze concentrate comprising at least one C5-16 aliphatic monobasic acid or alkali salt thereof a hydrocarbyl triazole and a imidazole (Abstract) for use in aqueous systems antifreeze coolant concentrate comprising an alcohol freeze point depressant and corrosion inhibitor composition (C L54-68) and a method of treating the aqueous fluids to reduce corrosion of metals in contact with the fluid (C3 L5-12) the aliphatic monobasic acids include one or more of the following acids or isomers thereof, heptanoic, octanoic, nonanoic, decanoic, undecanoic and dodecanoic and mixtures thereof where octanoic and 2-ethyl hexanoic acid are preferred.  Sodium and potassium are preferred alkali metals (C3 L28-41) The hydrocarbyl triazole includes tolytriazole at 0.1 to 05 wt.% for use on copper alloys (C3 L41-50) the imidazole 0.05-5 wt.% including alkyl or aryl substituted imidazole (C3 L50-55) 
The composition is for use in antifreeze formulations as coolants for internal combustion engines and other applications.  The monobasic acid salts are formed with metal hydroxides such as sodium, lithium, calcium and magnesium (C3 L55-65) the freeze point depressant includes glycol ethers such as ethylene and diethylene glycol, propylene end dipropylene glycol and glycol mono ethers of methyl, ethyl, etc. (C3 L65-C4L8)   The composition may be mixed with water 10-90% a water soluble liquid alcohol such as ethylene glycol (C4 L10-16) pH is controlled with alkali metal hydroxides to formulate a near neutral pH range (C4 L15-26) additional dibasic acids may be used and salts thereof such as sebacic acid (C4 L28-50) Additional corrosion inhibitors may be used 0.01- 5.0 wt.% such as alkali metal borates, alkali metal silicates, alkali metal benzoates, alkali metal nitrate and nitrite, alkali metal molybdate and hydrocarbyl thiadiazole (C4 L51-65) 
Van Neste et al (US 4,851,145) discloses a corrosion inhibitor for use in aqueous and liquid alcohol composition comprising an alkyl benzoic acid or alkali metal salt thereof 
    PNG
    media_image5.png
    224
    463
    media_image5.png
    Greyscale

A C8-12 aliphatic monobasic acid or alkali salt thereof and a hydrocarbyl triazole provides synergistic corrosion protection to metal surfaces (Abstract) The composition also comprises additional corrosion inhibitors such as alkali metal borate, alkali metal silicate, alkali metal benzoate, alkali metal nitrate, alkali metal nitrite, alkali metal molybdate, hydrocarbyl thiazole, C8-12 dibasic acid and salts, sebacic acid or alkali salt thereof (C3 L25-35) 
The aliphatic monobasic acid includes C8-12 aliphatic acids or alkali metal salts such as acids and isomers of octanoic, nonanoic, decanoic, 2-ethylhexanoic and mixtures thereof (C4 L3-15) 
The monobasic salts may be formed with metal hydroxides such as sodium, potassium lithium calcium and magnesium C4 L45-55) 

    PNG
    media_image6.png
    336
    485
    media_image6.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMELA H WEISS/Primary Examiner, Art Unit 1771